Case 1:21-cv-02401-GBD Document 16 Filed 06/15/21 Page 1 of 1

ae

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

(EG ae CET ESIC REE AE SCR cr

 

 

seme ee wee et ww ew ew ew eet ee ew ew ee xX
MILTON WILLIAMS, :

Plaintiff,

ORDER
-against-
21 Civ. 2401 (GBD)

ZORO TOOLS, INC.,

Defendant.
a xX

GEORGE B. DANIELS, United States District Judge:
Defendant’s request, with the consent of Plaintiff, to extend the time to respond to the
Complaint from June 23, 2021 until July 23, 2021, (ECF No. 15), is GRANTED.

The initial conference is adjourned from June 23, 2021 until August 11, 2021 at 9:30 a.m.

Dated: New York, New York
June \5, 2021 SO ORDERED.

B. Daw

Go E B. DANIELS
nitedStates District Judge

 

 
